Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 12/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent No. 8,654,565 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed.  Claims 2, 10 and 18 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a memory device/an apparatus/an integrated circuit comprising, in combination with other cited limitations, wherein the access signal generator comprising a controller to cause the word line driver to sequentially apply an access signal to the plurality of slices to access a corresponding slice, wherein a magnitude of the access signal is based at least in part on a position of the corresponding slice in the memory array as recited in claims 2, 10 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YOON et al. (US 2015/0085564) disclose a memory includes a plurality of word lines each coupled to one or more memory cells, an address storage unit suitable for storing an address of a word line selected for access by a control unit among the plurality of word lines at a first time point; and the control unit suitable for sequentially refreshing the plurality of word lines in response to application of a 
Sasaki et al. (US 5,978,305) disclose a plurality of memory mats and one control circuit provided for the plurality of memory mats. Arithmetic circuits for respectively performing +1 or -1 arithmetic operations are respectively provided so as to correspond to the respective memory mats and are electrically connected in cascade form. An input terminal of the initial-stage arithmetic circuit is supplied with address-setting fixed address signals. Input signals supplied to the next and subsequent arithmetic circuits or signals outputted therefrom are defined as own-assigned address signals (those assigned to the corresponding memory mats).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TUAN T NGUYEN/Primary Examiner, Art Unit 2824